DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to include limitations not previously considered.    
The amended and newly added claims filed 2/4/2022 give rise to amended and new grounds of rejection as more fully below set forth.  The remarks and declaration filed 2/4/2022 are not persuasive for the reasons more fully below set forth.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the corrosion inhibitor in amounts sufficient to provide a stable film on the metal surface.  The term stable film is a relative term and no parameters or means of measuring same is recited.  The instant specification at P5 describes the stable metal oxides are resistant to dissolution under conditions in the targeted system.  No other information is provided on measuring this parameter etc.  This limitation is indefinite.  For purposes of examination and amount of the claimed metal carboxylic 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites in amounts sufficient to provide a stable film on the metal surface.  Claim 19 which depends from claim 1 also recites further comprising forming a stable film on the metal surface as such claim 19 is not further limiting claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11-14 and 16-19 is/are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by Wylde (US 2018/0100096) published 4/12/2018 (more than one year prior to the effective filing date of the instant application)
Regarding Claims 1-2, 4-6 and 11-14 and 16-19:
Wylde (US 2018/0100096) published 4/12/2018 discloses a composition comprising a metal carboxylate include Sn which may be in a +2 or +3 charge state (tin/stannous) (meeting the limitations of claims 1, 2, 3, 4) and the carboxylate being from a hydrocarbyl mono carboxylic acid of 5 to 20 carbon atoms (overlapping and encompassing stannous octanoate of instant claim 3) and a solvent such as water, glycol ether of 4- 15 carbon atoms, alkyl alcohols of 1-10 carbons and aromatic hydrocarbon solvent of 6- 30 carbons and an emulsion breaker which is a polymeric nonionic surfactant (Abstract)  The composition is for scavenging hydrogen sulfide from liquids and/or gas and avoid unwanted deposition of unwanted products [0001] such as sulfide scales in crude oil field processes [0027-0028, 0032]   
neo-decanoic acid [0053] (meeting the limitation of claims 1-2 and 5) as well as neo-octanoic acids and iso-octanoic acids [0051-0053 and 0056] (rendering obvious claim 3 stannous octanoate) 
Additional scavengers can be used including triazines [0083] 
The composition comprises the scale inhibitor and a corrosion inhibitor and a hydrogen sulfide scavenger and the metal carboxylate [0036] (i.e. a method of suppressing corrosion)
Additional corrosion inhibitors may be used including zinc salt, nitrate, sulfite, benzoate, tannin, lignin sulfonate, benzotriazole, mercapto benzothiaoleamines, imidazoline, quaternary ammonium compounds etc. in range of 50-100mg/L [0096]  
Additional corrosion inhibitors include tallow alkyl amine ethoxylate [0124] (meeting the limitation for a co inhibitor of claim 6)
The scale and/or corrosion inhibitors may be added to the target system separately or in association with other compounds [0092] The composition provides corrosion inhibition protecting tubulars and production equipment that oil fluid fluids into which the invention is deployed into [0094] (meeting the limitations of claim 1 for suppression corrosion of corrodible metal surface in contact with fluid stream in hydrocarbon system and introducing into the fluid stream the claimed composition) 
The composition comprising 0.1 to 80 wt.% of the metal carboxylate or 60-80% wt.; 1- 50 wt.% solvent, 0.1 % to 10wt.% emulsion breaker, 1 to 20 wt.% scavenger species, 0.1 to 5 wt.% scale and/or corrosion inhibitor [0129-0134]
The composition may comprise additionally other ingredients known to those familiar with the art such as acid, dispersant, viscosifier, lubricity agent, scale inhibitor, 
The chemical composition is dosed at 250, 500, 1000, 2000, 4000 mg/L [0141] (meeting and overlapping the range of claims such as claims 1,  9, 12, 17-18, etc.) into the fluid stream.  The additive may be 100 % metal carboxylate (meeting claim 13) 
Example formulations:

    PNG
    media_image1.png
    510
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    268
    548
    media_image2.png
    Greyscale


Added to an oil water mixture with H2S – i.e. a hydrocarbon system [0141]  The examples [0141-0153] are batch processes (i.e. single process)
The composition is applied to a production system in a range of 0.1 to 10,000 mg/L based on oil production.  The exact concentration will depend on the formulation activity, the type of sulfhydryl compounds to be scavenged, static conditions, materials of construction of medium being treated, quality of materials being used to make up the solution, temperature of the system and salinity of the system. [0136]
The composition is for application in drilling and production cycles of well work over well intervention, production enhancement and flow assurance package [0137] 
The reference also acknowledges that the metal carboxylate may precipitate with sulfhydryl compounds (i.e. forming a film)[0093]
Where the claimed process is performed with the claimed composition the performance of forming a stable film on a metal surface will necessarily result. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylde (US 2018/0100096) published 4/12/2018  as applied to claims 1-2, 4-6 and 11-19 above. 
Regarding Claim 3:
	Wylde discloses the limitations above set forth.  Wylde (US 2018/0100096) published 4/12/2018 discloses a composition comprising a metal carboxylate include Sn which may be in a +2 or +3 charge state (tin/stannous) (meeting the limitations of claims 1, 2, 3, 4) and the carboxylate being from a hydrocarbyl mono carboxylic acid of 5 to 20 carbon atoms (overlapping and encompassing stannous octanoate of instant claim 3)
The acids include neo-decanoic acid [0053] (meeting the limitation of claims 1-2 and 5) as well as neo-octanoic acids and iso-octanoic acids [0051-0053 and 0056] (rendering obvious claim 3 stannous octanoate) 
Regarding Claim 15:
The composition comprises 0.1 to 80 wt.% of the metal carboxylate (See claim 17 of the reference) thereby overlapping the claimed range of 0.1 to 25 and 25-100 % of the claims.  and are added to the production system I concentrations between 0.1 and 1000 mg/L based on oil production. The exact concentration will depend on the 
The composition prevents corrosion of oilfield equipment it comes into contact with and does not allow deposit of unwanted solids.  The composition may be used for treating water for downhole injection, treatment of drilling and work over operations and wettability alteration and well cleanout [0139]
The amount of the additive is within the ken of one of ordinary skill to ascertain and may depend on the other components of the additive composition as well as the oil field/well conditions to be treated.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylde (US 2018/0100096) published 4/12/2018  as applied to claims 1-2, 3, 4-6 and 11-19 above further in view of Naraghi et al (US 6,475,431)
Regarding Claims 7-10:
Wylde discloses the limitations above set forth.  
The composition comprising 0.1 to 80 wt.% of the metal carboxylate or 60-80% wt.; 1- 50 wt.% solvent, 0.1 % to 10wt.% emulsion breaker, 1 to 20 wt.% scavenger species, 0.1 to 5 wt.% scale and/or corrosion inhibitor [0129-0134] (overlapping the range of claim 10)
Wylde discloses additional corrosion inhibitors may be used including zinc salt, nitrate, sulfite, benzoate, , imidazoline, quaternary ammonium compounds etc. in range of 50-100mg/L [0096]  
Additional corrosion inhibitors include tallow alkyl amine ethoxylate [0124] (meeting the limitation for a co inhibitor of claim 6)
 Wylde does not expressly disclose tall oil diethylenetriamine imidazoline. 
Naraghi et al (US 6,475,431) discloses a low toxic biodegradable corrosion inhibitor an imidazoline (Abstract) the composition is used to prevent corrosion of metal surfaces (C1 L5-10) such as the composition prevents corrosion of ferrous metals in petroleum streams and production wells (C3 L55-C4L5) hose on offshore oil platforms (C2 L20-25) and oil wells (C2 L5-55) 
The composition includes tall oil DETA imidazoline (Tables at C5-C6)
The compositional is used in process to inhibitor corrosion of metal process equipment in oil field environments by introducing it in effective amounts (See claim 1 reference) such as amounts of 1- 500 ppm (See claim 4 reference) 
The flowing fluid is transmitted through flow lines with the inhibitor in the fluid and contact is made so the surface is coated. The composition may be injected continuously to renew the coating routinely.  A suitable flow rate is determined and can be adjusted as appropriate (C10 L45-55)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the tall oil diethylenetriamine imidazoline of Nahraghi in the composition and method of Wylde as it will afford improved corrosion properties to the composition and method of Wylde; further, Wylde already expressly contemplates use of an imidazoline and the tall oil DETA imidazoline is a known imidazoline as such .
Response to Arguments
Applicant's arguments and declaration/affidavit filed 2/24/2022 have been fully considered but they are not persuasive.
The examiner notes that prima facie showing of anticipation and obviousness by a preponderance of the evidence are above set forth.
Claim(s) 1-2, 4-6, 11-14 and 16-19 is/are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by Wylde (US 2018/0100096) published 4/12/2018 (more than one year prior to the effective filing date of the instant application) The examiner notes that unexpected and superior results cannot overcome a rejection for anticipation. MPEP 2131.04  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)(emphasis added by examiner).  The reference as more fully above set forth teaches the claim limitations and examples set forth in the reference establish amounts of the claimed components which meet and or readily enable one of ordinary skill in the art the time of filing the invention to envisage the claimed amount (as more fully above set forth).  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). 
The applicant argues the cited prior art fails to teach corrosion inhibitor of organic carboxylic acid metal in the presence of H2S into a fluid stream in an effective amount of 0.01 to 1,000,000ppm.  Applicant argues the amounts of the reference are only suitable for scavenging H2S and not corrosion prevention.  This is not persuasive as reference teaches corrosion inhibition with the claimed composition in a hydrocarbon system having hydrogen sulfide as more fully above set forth.  For example:  The scale and/or corrosion inhibitors may be added to the target system separately or in association with other compounds [0092] The composition provides corrosion inhibition protecting tubulars and production equipment that oil fluid (i.e. hydrocarbon system)  fluids into which the invention is deployed into [0094]
Wylde (US 2018/0100096) published 4/12/2018 discloses said composition comprising a metal carboxylate include Sn which may be in a +2 or +3 charge state (tin/stannous) (meeting the limitations of claims 1, 2, 3, 4) and the carboxylate being from a hydrocarbyl mono carboxylic acid of 5 to 20 carbon and a solvent such as water, glycol ether of 4-15 carbon atoms, alkyl alcohols of 1-10 carbons and aromatic hydrocarbon solvent of 6- 30 carbons and an emulsion breaker which is a polymeric nonionic surfactant (Abstract)  The composition is for scavenging hydrogen sulfide from liquids and/or gas (i.e. in the presence of H2S) and avoid unwanted deposition of unwanted products [0001] such as sulfide scales in crude oil field processes [0027-0028, 0032]   

Since the reference uses the claimed chemical components in the claimed range in the claimed environment it will necessarily form a stable film in some amount on the metal and prevent corrosion (esp. where the reference expressly recites corrosion inhibition and where H2S is known to form acids which causes corrosion.  See Wylde [0003]).   Wylde acknowledges that metal carboxylates decreases corrosion in drilling processes [0013] Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada
The examiner notes that prima facie showing of obviousness by a preponderance of the evidence are above set forth as to claims 3, 7-10 and 15.    The examiner has considered the remarks asserting unexpected and superior results only as to those claims rejected by virtue of obviousness under section 103.
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)   The applicant argues film formation to prevent corrosion.  The reference expressly contemplates corrosion reduction as such the argued unexpected improvement is not unexpected.  The reference also acknowledges that the metal carboxylate may precipitate with sulfhydryl compounds (i.e. forming a film)[0093]
As above set forth the reference teaches the additive in amounts which meet and overlap the various claimed ranges.  In certain instances overlapping ranges or ranges within the claimed range are above set forth thereby establishing a prima facie showing of obviousness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)   Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not pointed to or explained any data in support of the argument of unexpected and superior results but merely argue that they exist.  See MPEP 716.02(b)
The applicant argues the amount/ranges of the carboxylate metal in the fluid stream afford the argued superior results.  This is not persuasive.
Applicants declaration and remarks are not sufficient to establish criticality of ranges or unexpected and superior results.  … In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916), In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946)  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)(emphasis added by examiner) 
in the fluid stream: is 0.01 to 1000000ppm (claim 1), 5 to 500 ppm (claim 9) 500 to 10,000 ppm claim 12, 25000 to 1000000ppm (claim 15), 1 to 100,000ppm claim 16, 1000 to 50000 ppm claim 17, 2000 to 30000 (claim 18)(where the reference teaches the claimed ranges)  and where the metal carboxylate is 0.1 to 25 wt.% (1000-250000) and 25 to 100 wt.% (250,000 1,000,000,000ppm) of the additive treatment chemistry (Claims 10 and 13)(amount taught by reference is within this range and/or overlapping as above set forth)
The data offered by the applicant does not support the breadth of the range/not commensurate with the claims esp. where the additive treatment chemistry may comprise any combination of chemical components and the metal carboxylic acid in any proportion or amount, of any metal and any carboxylic acid/carboxylate which may then be added to the fluid stream in a broad range such as 0.01 to 1000000ppm (claim 1), 5 to 500 ppm (claim 9) 500 to 10,000 ppm claim 12, 25000 to 1000000ppm (claim 15), 1 to 100,000ppm claim 16, 1000 to 50000 ppm claim 17, 2000 to 30000 (claim 18) and the where the metal carboxylate may be 0.1 to 25 wt.% (1000-250000) and 25 to 100 wt.% of the treatment chemistry additive.  The dosage in the examples in tables 1-3 are 25 ppm, 10 ppm, 25 ppm, 50 ppm, clearly not establishing a criticality of the very broadly claimed range.  No example at the bottom point, below the bottom point, the to point and above the top points. The stannous octoate (the ONLY metal and ONLY carboxylic example) is part of the treatment fluid in ranges  of zero to 100 % but when used as 100 % does not afford the corrosion inhibition (See Table 3 last example) as argued and as claimed.  The data does not support the argument of unexpected and superior results or criticality of ranges.
nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006) ("[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent."). In evaluating whether the requisite nexus exists, the identified objective indicia must be KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418–19 (2007); Veritas Techs. LLC v. Veeam Software Corp., 835 F.3d 1406, 1414-15 (Fed. Cir. 2016)
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) 
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892 accompanying the prior office action.  For example:
Richardson (US 2015/0004054) discloses corrosion inhibitor treatments for water systems such as industrial process which is typically achieved by continuous application of various corrosion inhibitors [0003]  
Riggs Jr (US 6,001,156) teaching a composition for inhibiting corrosion of metal surface comprising a stannous salt and a hydrocarbyl substituted succinimide of a polyethylene polyamine (abstract) Such as stannous octanoate and the like (C2 L52-58)
Yamaji et al (US 4,317,742) discloses a scavenger composition comprising an alkali metal sulfide, an oxygen promoter of silica, alumina, silica-alumina, silica-magnesia and inorganic materials as well as optional oxidation promoter, water insoluble inert filler and water in hydrous condition (Abstract)   The oxidation promoter 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759